760 N.W.2d 490 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Elijah Dontrell JACKSON, Defendant-Appellant.
Docket No. 137662. COA No. 288152.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the October 22, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The denial is without prejudice to the defendant filing a delayed application for leave to appeal in the Court of Appeals from the Kent Circuit Court's September 19, 2008 order denying relief from judgment under MCR Subchapter 6.500. See MCR 7.205(F)(3).